              Case 2:16-cr-00130-ER Document 819 Filed 02/05/21 Page 1 of 1

                                             ADAM B. COGAN
        Phone:                               Attorney at Law                                      Fax:
        724.995.8579                   218 West Main Street, Suite A                     724.995.8581
                                       Ligonier, Pennsylvania 15658




                                                                February 5, 2021


        The Honorable Eduardo C. Robreno
        15614 U.S. Courthouse
        Courtroom 15-A
        Philadelphia, PA 19106
        (by ecf filing)

        IN RE: UNITED STATES V. WHEELER NEFF, CRIMINAL NO. 16-130 -
        2

        Dear Judge Robreno:

              On January 26, 2021, I filed a Second Motion to Supplement Reply
        to Response to Motion for Compassionate Release Pursuant to Title
        18, U.S.C. § 3582(c)(1)(A)(i) (see, Document 814) referencing the death of
        FCI Fort Dix inmate Myron Crosby from COVID-19.

               As the attached Press Release from the U.S. Department of Justice further
        edifies with respect to Mr. Crosby’s death, I thought it appropriate to bring it to
        the Court’s attention.        The Press Release can also be found at
        https://www.bop.gov/resources/news/pdfs/20210125_press_release_ftd.pdf.

                I thank the Court for its attention to this matter.


                                                                Very truly yours,



                                                                s/Adam B. Cogan
                                                                Adam B. Cogan, Esquire


        cc: AUSA Mark Dubnoff (by ecf filing)




_________________________________________________________________________________________________________________
“By the protection of the law human rights are secured; withdraw that protection, and they are at
the mercy of wicked rulers, or the clamor of an excited people.” Ex Parte Milligan, 4 Wall. 2 (1866).
